DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computing device (as described in [0029-30] and implemented on the hardware disclosed in[0024-28]) in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-12, 14-15, and 18-20 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sodhi (US 2020/0195900 filed Dec 2, 2019). 
Regarding claim 1, Sodhi teaches: 
A data capture system for object dimensioning, comprising: 
a projector to project a structured light pattern onto a capture volume to illuminate an object in the capture volume; (Sodhi [0065-67] light projector and feedback camera, stereoscopy used to create a depth map of the scene, 3D reconstruction techniques to reconstruct a 3D representation such as a point cloud or a depth map of surfaces)  
 a depth sensor; a set of image sensors; (Sodhi [0065-67] light projector and feedback camera, stereoscopy used to create a depth map of the scene, 3D reconstruction techniques to reconstruct a 3D representation such as a point cloud or a depth map of surfaces)  and a 
computing device configured (Sodhi [0193] processor) to: 
responsive to detection of the object, control the depth sensor to obtain a depth scan of the object; (Sodhi [0091-92] the system can search the scan cycle data for a fiducial marker, object, or other indicator to identify the space currently occupied by the system. The system can then update the localization map (depth map) with data collected from the current cycle, in particular 3D representation generated from the last scan completed by the system)
 based on the depth scan, determine an attribute of the object; (Sodhi [0065-67] stereoscopy used to create a depth map of the scene, 3D reconstruction techniques to reconstruct a 3D representation such as a point cloud or a depth map of surfaces) 
select projection parameters based on the attribute; (Sodhi [0105] the system scales up visual content and increases projector zoom setting, such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface…thereby maximize brightness of a visual content projected on the target surface)
control the projector to illuminate the object according to the projection parameters; (Sodhi [0105] the system scales up visual content and increases projector zoom setting, such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface…thereby maximize brightness of a visual content projected on the target surface) and 
control the set of image sensors to capture respective images of the object.  (Sodhi [0018] feedback camera 114, visual content case onto a surface in the space by a light projector can fall within the view of the feedback camera)

Regarding claim 2, Sodhi teaches: 
The data capture system of claim 1, wherein the computing device is further configured to: generate a point cloud representing the object based on the images, for transmission to a dimensioning server. (Sodhi [0065-67] stereoscopy used to create a depth map of the scene, 3D reconstruction techniques to reconstruct a 3D representation such as a point cloud or a depth map of surfaces)

Regarding claim 4, Sodhi teaches: 
The data capture system of claim 1, wherein the depth scan includes depth measurements and color data.  (Sodhi [0041] context camera includes a color camera. See also [0065-67] stereoscopy used to create a depth map of the scene,)

Regarding claim 5, Sodhi teaches: 
The data capture system of claim 1, wherein the attribute of the object includes at least one of a dimension, a shape, a color and a position.  (Sodhi [0105] the system scales up visual content and increases projector zoom setting, such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface)

Regarding claim 8, Sodhi teaches: 
The data capture system of claim 1, wherein the projection parameters include at least one of illumination intensity, focal length, orientation, and structured light pattern type.   (Sodhi [0105] the system scales up visual content and increases projector zoom setting, such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface…thereby maximize brightness of a visual content projected on the target surface)


The data capture system of claim 1, wherein the computing device is further configured to: select image capture parameters for the set of image sensors, according to the attribute of the object.   (Sodhi [0018] feedback camera 114, visual content case onto a surface in the space by a light projector can fall within the view of the feedback camera)

Regarding claim 10, Sodhi teaches: 
The data capture system of claim 9, wherein the image capture parameters include at least one of focal length, shutter speed, and aperture size.  (Sodhi [0105] the system scales up visual content and increases projector zoom setting (focal length) such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface )

Regarding claim 11, Sodhi teaches: 
A method of data capture for object dimensioning, the method comprising:
 responsive to detection of an object in a capture volume, controlling a depth sensor to obtain a depth scan of the object; (Sodhi [0091-92] the system can search the scan cycle data for a fiducial marker, object, or other indicator to identify the space currently occupied by the system. The system can then update the localization map (depth map) with data collected from the current cycle, in particular 3D representation generated from the last scan completed by the system)
based on the depth scan, determining an attribute of the object; selecting projection parameters based on the attribute; (Sodhi [0105] the system scales up visual content and increases projector zoom setting, such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface…thereby maximize brightness of a visual content projected on the target surface)
 controlling a projector to illuminate the object according to the projection parameters; (Sodhi [0105] the system scales up visual content and increases projector zoom setting, such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface…thereby maximize brightness of a visual content projected on the target surface) and
 controlling a set of image sensors to capture respective images of the object.  (Sodhi [0018] feedback camera 114, visual content case onto a surface in the space by a light projector can fall within the view of the feedback camera)

Regarding claim 12, Sodhi teaches: 
The method of claim 11, further comprising: 
generating a point cloud representing the object based on the images, for transmission to a dimensioning server.  (Sodhi [0065-67] stereoscopy used to create a depth map of the scene, 3D reconstruction techniques to reconstruct a 3D representation such as a point cloud or a depth map of surfaces)






The method of claim 11, wherein the depth scan includes depth measurements and color data.  (Sodhi [0041] context camera includes a color camera. See also [0065-67] stereoscopy used to create a depth map of the scene,)

Regarding claim 15, Sodhi teaches: 
The method of claim 11, wherein the attribute of the object includes at least one of a dimension, a shape, a color and a position.  (Sodhi [0105] the system scales up visual content and increases projector zoom setting, such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface…)

Regarding claim 18, Sodhi teaches: 
The method of claim 11, wherein the projection parameters include at least one of illumination intensity, focal length, orientation, and structured light pattern type.  (Sodhi [0105] the system scales up visual content and increases projector zoom setting, such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface…thereby maximize brightness of a visual content projected on the target surface)






The method of claim 11, further comprising: 
selecting image capture parameters for the set of image sensors, according to the attribute of the object.   (Sodhi [0018] feedback camera 114, visual content case onto a surface in the space by a light projector can fall within the view of the feedback camera)

 	Regarding claim 20, Sodhi teaches: 
The method of claim 19, wherein the image capture parameters include at least one of focal length, shutter speed, and aperture size.  (Sodhi [0105] the system scales up visual content and increases projector zoom setting (focal length) such as based on both the depth of a corresponding surface to the system and a target projected size of the visual content on the surface )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Sodhi as applied to claims 1 and 11 above, respectively, and further in view of Wang (US 2017/0347079). 
Regarding claim 3, Sodhi fails to teach:
 The data capture system of claim 1, wherein the depth sensor includes at least one of a lidar device and a time-of-flight camera.  
Wang teaches: 
The data capture system of claim 1, wherein the depth sensor includes at least one of a lidar device and a time-of-flight camera.  (Wang [0021] depth sensing device may be a dual-camera, structured light depth sensing , ToF, or LiDAR)
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the Time of Flight or LiDAR depth sensing device (as taught by Wang) for the dual camera depth sensing (as taught by Sodhi). Wang was known at the time of Sodhi and the inventions lie in the same field of endeavor of depth sensing and light projection. The 

Regarding claim 13, the combination of Sodhi and Wang teaches: 
The method of claim 11, wherein the depth sensor includes at least one of a lidar device and a time-of-flight camera.  (Wang [0021] depth sensing device may be a dual-camera, structured light depth sensing , ToF, or LiDAR)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the Time of Flight or LiDAR depth sensing device (as taught by Wang) for the dual camera depth sensing (as taught by Sodhi). Wang was known at the time of Sodhi and the inventions lie in the same field of endeavor of depth sensing and light projection. The rationale for the substitution is the simple substitution of one well known depth sensing device for another yielding the predictable result of a depth sensed image. 

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the combination of Sodhi and Wang fails to teach: 
select one of a predefined set of classes according to the attribute; and 
select the projection parameters corresponding to the selected class.  
While the combination of Sodhi and Wang adjusts projection parameters based on an attribute of an object, the combination fails to select one of a predefined set of classes according 
Claim 7 depends from claim 6 and is therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim 16, the combination of Sodhi and Wang fails to teach: 
selecting one of a predefined set of classes according to the attribute; and 
selecting  the projection parameters corresponding to the selected class.  
While the combination of Sodhi and Wang adjusts projection parameters based on an attribute of an object, the combination fails to select one of a predefined set of classes according to that attribute and adjusting the projection parameters based upon that class as required by the claim. 
Claim 17 depends from claim 16 and is therefore also objected to as being dependent upon a rejected base claim. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/            Examiner, Art Unit 2666